CALCULATION OF REGISTRATION FEE Title of each class of securities offered Proposed maximum aggregate offering price Amount of registration fee(1) Debt securities 8.375% Global Notes due 2021 U.S.$1,804,848,402.78 U.S.$181,748.23 8.750% Global Notes due 2026 U.S.$1,264,953,472.22 U.S.$127,380.81 Guaranties ‒(2) (1) The registration fee is calculated in accordance with Rule 457(r) of the Securities Act of 1933. (2) Pursuant to Rule 457(n) under the Securities Act of 1933, no separate fee is payable with respect to the guaranties. Filed pursuant to Rule 424(b)(2) Registration Statements No. 333-206660 and 333-206660-01 PROSPECTUS SUPPLEMENT (To Prospectus dated August 28, 2015) Petrobras Global Finance B.V. Unconditionally guaranteed by Petróleo Brasileiro S.A. — Petrobras (Brazilian Petroleum Corporation — Petrobras) U.S.$1,750,000,000 8.375% Global Notes due 2021 U.S.$1,250,000,000 8.750% Global Notes due 2026 The 8.375% Global Notes due 2021 (the “2021 Notes”) and the 8.750% Global Notes due 2026 (the “2026 Notes” and together with the 2021 Notes, each a “series” and collectively, the “notes”), are general, unsecured, unsubordinated obligations of Petrobras Global Finance B.V., or “PGF,” a wholly-owned subsidiary of Petróleo Brasileiro S.A.-Petrobras, or “Petrobras.” The notes will be unconditionally and irrevocably guaranteed by Petrobras. The 2021 Notes will mature on May 23, 2021 and will bear interest at the rate of 8.375% per annum. The 2026 Notes will mature on May 23 2026, and will bear interest at the rate of 8.750% per annum. Interest on the notes is payable on May 23 and November 23 of each year, beginning on November 23, 2016. The 2021 Notes will be consolidated, form a single series, and be fully fungible with PGF’s outstanding U.S.$5,000,000,000 8.375% Global Notes due 2021 issued on May 23, 2016, or the “2021 original notes.” After giving effect to this offering, the total amount outstanding of PGF’s 8.375% Global Notes due 2021 will be U.S.$6,750,000,000. The 2026 Notes will be consolidated, form a single series, and be fully fungible with PGF’s outstanding U.S.$1,750,000,000 8.750% Global Notes due 2026 issued on May 23, 2016, or the “2026 original notes.” After giving effect to this offering, the total amount outstanding of PGF’s 8.750% Global Notes due 2026 will be U.S.$3,000,000,000. PGF will pay additional amounts related to the deduction of certain withholding taxes in respect of certain payments on the notes. PGF may redeem, in whole or in part, the notes at any time by paying the greater of the principal amount of the notes and the applicable “make-whole” amount, plus, in each case, accrued interest. The notes will also be redeemable without premium prior to maturity at PGF’s option solely upon the imposition of certain withholding taxes. See “Description of the Notes—Optional Redemption—Redemption for Taxation Reasons.” ANY OFFER OR SALE OF NOTES IN ANY MEMBER STATE OF THE EUROPEAN ECONOMIC AREA THAT HAS IMPLEMENTED DIRECTIVE 2003/71/EC, AS AMENDED, (THE “PROSPECTUS DIRECTIVE”) MUST BE ADDRESSED TO QUALIFIED INVESTORS (AS DEFINED IN THE PROSPECTUS DIRECTIVE). ————— The 2021 original notes and the 2026 original notes are listed on the New York Stock Exchange, or the “NYSE,” under the symbol “PBR/21A” and “PBR/26,” respectively. ————— See “Risk Factors” beginning on page S-15 to read about factors you should consider before buying the notes offered in this prospectus supplement and the accompanying prospectus. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. Initial price to the public(1): Underwriting discount: Proceeds, before expenses, to PGF(1): Per Note Total Per Note Total Per Note Total 2021 Notes 101.971% U.S.$1,784,492,500 0.30% U.S.$5,250,000 101.671% U.S.$1,779,242,500 2026 Notes 99.981% U.S.$1,249,762,500 0.30% U.S.$3,750,000 99.681% U.S.$1,246,012,500 (1) Plus accrued interest from May 23, 2016. ————— The underwriters expect to deliver the notes in book-entry form only through the facilities of The Depository Trust Company and its direct and indirect participants, including Clearstream Banking, société anonyme , and Euroclear S.A./N.V., as operator of the Euroclear System, against payment in New York, New York on or about
